DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Abstract
The abstract of the disclosure is objected to because – please remove the numbers at the beginning and end of the abstract; i.e., “2017PF0115 61” and “10”.  Correction is required.  See MPEP § 608.01(b).

/* Note: In order to advance the prosecution of this case, examiner has Amended the Abstract with an Examiner’s Amendment (please see below):

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please AMED the Abstract as,


Claim Status
Claims 1—38 were pending.
In a preliminary amendments, filed on 06/17/2020;
Claims 14—19 and 31—38 are Cancelled.
Claims 1—13 and 20—30 are presented for examination.

Allowable Subject Matter
Claims 1—13 and 20—30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 13: With examiner’s thorough search the closest prior arts found are Kolesnikov (US 9124417 B2) and Lu et al. (US 9055038 B1); wherein: Kolesnikov et al. is A garbled circuit including a number of garbled Boolean gates having first and second garbled Boolean gate input wires; with a first key ki on a first garbled gate input wire, and a second key kj is also provided on a second garbled gate input wire. A programmable function is provided for combining the first key ki and the second key kj to obtain an encrypted output key… The method includes the steps of: forming the garbled table with a number of secret keys by applying a function to the secret keys to produce less than twice the number of secret keys as the number of encryptions for the garbled table, and evaluating the garbled table to decrypt an output key of the garbled table; and, Lu et al. is directed to perform a series of operations represented by a first garbled program received from a client on garbled data received from the client, and A second garbled program is obtained as a result of execution of the first garbled program. The second garbled program includes a first garbled portion and a second garbled portion. The second garbled portion includes a third garbled portion generated through execution of the first garbled portion, such that the series of operations can be performed without interaction with the client and while maintaining as hidden the underlying content of the first garbled program and the garbled data.
obtain current state information, wherein the current state information comprises (i) a first set of wire keys comprising a respective subset of wire keys for each of the one or more current state input wires, each subset of wire keys comprising a plurality of wire keys, and (ii) a current state in the form of a respective wire key for each of the one or more current state input wires; garble the first circuit using the first set of wire keys and a third set of wire keys to form a first garbled circuit; send, to a second node, a representation of the first garbled circuit and one or more wire keys from the third set of wire keys representing the first event for evaluation by the second node; receive, from the second node, a representation of a second garbled circuit; and cooperate with the second node to determine the result of the evaluation of the first event from the evaluation of the first garbled circuit by the second node and the evaluation of the second garbled circuit by the first node… with these other elements of the claims as a whole.
Claims 2—13 and 21—30 are allowed based on their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMARE F TABOR/Primary Examiner, Art Unit 2434